DETAILED ACTION
Priority
Applicant claims domestic priority to the following:

    PNG
    media_image1.png
    72
    479
    media_image1.png
    Greyscale

Status of the Claims
Claims 1, 3, 6-8, 12-15, 25-27 and 29-35 are allowed.
Claims 34 and 35 are new claims.
Claims 2, 4, 5, 9-11, 16-24 and 28 are cancelled.

Response to Applicant’s Amendments/Arguments
Claim Rejections - 35 USC § 112
Rejection of claims 1-3, 6-8, 11-15 and 25-33 as being rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement of the term “isomer” has been overcome in view of Applicant amending the claim to delete the term “isomer” and insertion of the term “stereoisomer”.

Claim Rejections - 35 USC § 102
Rejection of claims 1, 8, 11, 13, 14 and 15 as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coutinho et al (Indian Journal of Chemistry, Section B: Organic Chemistry Including Medicinal Chemistry , 1992, (9), p.573-577) has been overcome in view of amendments to the claims.

Rejection of claims 1, 2, 3, 6, 7, 8, 11, 13, 14, 15, 28, 32 and 33 as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pintiala et al (Tetrahedron Letters, 2013, 54, 2853-2857)(PTO-1449) has been overcome in view of amendments to the claims.
 
Rejection of claims 1, 2, 3, 6, 7, 8, 11, 15, 28, 32 and 33 as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrparvar et al (Molecular Diversity, 2014, 18, 535-543)(PTO-1449) has been overcome in view of amendments to the claims.

Rejection of claims 1, 2, 3, 6, 7, 8, 11, 13, 14, 15, 28, 30 and 32 as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajkumar et al (RSC Advances 2015, 5, 73850-73858)(PTO-1449) has been overcome in view of amendments to the claims.

Rejection of claims 1, 2, 3, 6, 8, 11, 13, 14, 15, 28, 30 and 32 as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poudel et al (Poudel et al Green Chem. 2015, 17, 4579-4586) has been overcome in view of amendments to the claims.

Rejection of claims 1, 8, 11, 12, 13, 14, 15, 31, 32 and 33 as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bautista et al (RSC Advances 2016, 6, 82321-82329) has been overcome in view of amendments to the claims.
overcome in view of amendments to the claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Wayne Rupert on March 22, 2021.
The application has been amended as follows: 
DELETE withdrawn claims 4, 5, 9, 10 and 16-24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN MABRY/
Primary Examiner
Art Unit 1625